 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8
                                                 AT TACOMA
 9

10
     JOSEPH A. KENNEDY,                                CASE NO. 3:16-CV-05694-RBL
11
                           Plaintiff,                  ORDER GRANTING STIPULATED
12                                                     MOTION TO LIFT THE STAY
                    v.
     BREMERTON SCHOOL DISTRICT,
13
                           Defendant.
14

15
            Before the Court is Plaintiff Joseph A. Kennedy’s and Defendant Bremerton School
16
     District’s Stipulated Motion to Lift the Stay. The Motion is GRANTED. The stay is LIFTED
17
     and the parties in this case may proceed.
18

19          Dated this 19th day of March, 2019

20

21

22                                                     A
                                                       Ronald B. Leighton
23                                                     United States District Judge

24

25
 1   Presented by:
       Hiram Sasser (pro hac vice)            /s/ Devin S. Anderson .
 2     Michael Berry (pro hac vice)          Devin S. Anderson (pro hac vice)
       FIRST LIBERTY INSTITUTE               KIRKLAND & ELLIS LLP
 3     2001 West Plano Parkway, Suite 1600   1301 Pennsylvania Avenue, NW
       Plano, TX 75075                       Washington, DC 20004
 4     Tel: (972) 941-6162                   Tel: (202) 389-5198
       Fax: (972) 423-6162                   Fax: (202) 389-5200
       hsasser@firstliberty.org              devin.anderson@kirkland.com
 5     mberry@firstliberty.org
                                             Jeffrey Paul Helsdon
 6     Anthony J. Ferate (pro hac vice)          WSBA No. 17479
       SPENCER FANE LLP                      THE HELSDON LAW FIRM, PLLC
 7     9400 Broadway Ext, Suite 600          1201 Pacific Ave., Ste. 600
       Oklahoma City, OK 73114               Tacoma, WA 98402
       Tel: (405) 753-5939                   Tel: (253) 564-1856
 8     AJFerate@spencerfane.com              Fax: (253) 649-0903
                                             jhelsdon@thehelsdonlawfirm.com
 9
                                             Counsel for Plaintiff Joseph A. Kennedy
10
                                             /s/ Michael Barry Tierney   .
11     Paul Correa                           Michael Barry Tierney
       TIERNEY & CORREA, P.C.                TIERNEY & CORREA, P.C.
12     719 2nd Avenue                        719 2nd Avenue
       Suite 701                             Suite 701
13     Seattle, WA 98104                     Seattle, WA 98104
       Tel: (206) 232-3074                   Tel: (206) 232-3074
14     Fax: (206) 232-3076                   Fax: (206) 232-3076
       correa@tierneylaw.com                 tierney@tierneylaw.com
15                                           Counsel for Defendant Bremerton School
                                             District
16

17

18

19

20

21

22

23

24

25
